     Case 7:20-cv-00143-M-BP Document 7 Filed 01/25/21          Page 1 of 1 PageID 20



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                             WICHITA FALLS DIVISION

BRIAN M. BENNETT,                           §
TDCJ No. 02261207,                          §
                                            §
        Plaintiff,                          §
                                            §
v.                                          §    Civil Action No. 7:20-cv-00143-M-BP
                                            §
UNKNOWN DEFENDANTS,                         §
                                            §
        Defendants.                         §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made Findings, Conclusions, and a Recommendation

in this case. No objections were filed. The District Court reviewed the proposed Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court ACCEPTS the

Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

        It is therefore ORDERED that Plaintiff’s Complaint (ECF No. 1) is DISMISSED without

prejudice.

        SO ORDERED this 25th day of January, 2021.
